UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6290


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

WADE TEMPLE HANKINS,

                       Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:05-cr-00025-F-1)


Submitted:   July 29, 2014                 Decided:   July 31, 2014


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wade Temple Hankins, Appellant Pro Se. Jason Harris Cowley,
Edward D. Gray, Jennifer P. May-Parker, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Wade Temple Hankins appeals the district court’s order

denying his motion for jail credit on his federal sentence.                   We

have     reviewed   the   record        and   find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.       United   States       v.    Hankins,    No.    7:05-cr-00025-F-1

(E.D.N.C.    Jan.   16,   2014).        We    dispense    with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                        AFFIRMED




                                         2